UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-8006


TIMOTHY BLASSINGAME,

                Petitioner - Appellant,

          v.

LEROY CARTLEDGE, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.      J. Michelle Childs, District
Judge. (4:14-cv-02814-JMC)


Submitted:   August 19, 2016                 Decided:   August 30, 2016


Before MOTZ, KING, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy Blassingame, Appellant Pro se.   Alphonso Simon, Jr.,
Assistant  Attorney  General,  Donald  John   Zelenka,  Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Timothy Blassingame seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2012) petition.                                The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                  See 28 U.S.C. § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief    on    the    merits,    a   prisoner     satisfies      this   standard      by

demonstrating         that     reasonable       jurists   would       find    that     the

district       court’s    assessment     of     the   constitutional         claims    is

debatable      or     wrong.     Slack     v.    McDaniel,      529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                        Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Blassingame has not made the requisite showing.                       Accordingly, we

deny a certificate of appealability and dismiss the appeal.                            We

dispense       with    oral     argument      because     the    facts       and     legal



                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3